        Case 4:20-cv-00018-JPB Document 34 Filed 03/01/21 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 LORI GORDON,

              Plaintiff,

       v.                                         CIVIL ACTION NO.
                                                  4:20-cv-00018-JPB
 NATIONAL SEATING &
 MOBILITY, INC. and PRIDE
 MOBILITY PRODUCTS
 CORPORATION,

              Defendants.

                                       ORDER
      Before the Court is Defendant National Seating & Mobility, Inc.’s (“NSM”)

Partial Motion to Dismiss Complaint (“Motion”). ECF No. 13. Having reviewed

and fully considered the papers filed therewith, the Court finds as follows:

      I.     BACKGROUND

      Plaintiff Lori Gordon (“Gordon”) filed a complaint against NSM and Pride

Mobility Products Corporation (collectively “Defendants”) in connection with her

January 2018 purchase of a motorized wheelchair from NSM (the “Wheelchair”).

Gordon alleges that prior to her purchase, NSM told her that the Wheelchair was

“safe, had functional batteries and chargers, and that it would be . . . adequate for

use on outdoor terrain.” She asserts that NSM also showed her a video that
        Case 4:20-cv-00018-JPB Document 34 Filed 03/01/21 Page 2 of 11




demonstrated the Wheelchair’s purported capabilities and told her the model was

appropriate for her because she likes to cook.

      Gordon contends that the Wheelchair was “falsely advertised” because the

battery failed to charge, and the Wheelchair entered random codes and accelerated

and braked on its own. She alleges that Defendants failed to repair or replace the

Wheelchair or issue a refund of her payment.

      NSM seeks to dismiss Count One (violation of the Magnuson-Moss

Warranty Act (the “MMWA”)), Count Two (violation of the Georgia Fair Business

Practices Act (the “GFBPA”)) and Count Five (breach of implied warranty) of the

Complaint for failure to state a claim.

      Attached to NSM’s Motion is a copy of the Wheelchair’s Delivery Ticket,

which NSM argues the Court should consider because the Delivery Ticket is

central to Gordon’s claim, and its authenticity is not in dispute. Gordon appears to

concede this point because she cites the Delivery Ticket in her own argument.1


1
  “In ruling upon a motion to dismiss, the district court may consider an extrinsic
document if it is (1) central to the plaintiff’s claim, and (2) its authenticity is not
challenged.” SFM Holdings, Ltd. v. Banc of Am. Sec., LLC, 600 F.3d 1334, 1337
(11th Cir. 2010). See also Harris v. Ivax Corp., 182 F.3d 799, 802 (11th Cir.
1999) (“[A] document central to the complaint that the defense appends to its
motion to dismiss is . . . properly considered, provided that its contents are not in
dispute.”). Here, the Court finds that the Delivery Ticket is central to Gordon’s
claim because this case involves a breach of warranty, and the Delivery Ticket
reflects a warranty disclaimer, which Gordon signed at the time she received the

                                            2
        Case 4:20-cv-00018-JPB Document 34 Filed 03/01/21 Page 3 of 11




      In relevant part, the Delivery Ticket provides as follows:

      The products and/or services provided to you by National Seating &
      Mobility are subject to the supplier standards contained in the Federal
      regulations shown at 42 Code of Federal Regulations Section
      424.57(c). These standards concern business professional and
      operational matters (e.g. honoring warranties and hours of operation).
      The full text of these standards can be obtained at nsm-seating.com.
      Upon request we will furnish you a written copy of the standards.
      My signature below acknowledges receipt of the above equipment
      . . . . The customer has been informed and agrees that Company
      referenced above is not a manufacturer of the equipment and is not
      responsible for the adequacy of the same or for any defects in the
      equipment which may appear from the use and maintenance thereof
      . . . . Company has not prescribed the equipment and makes no
      representations with regard to the medical suitability of the equipment
      for any specific purpose for the customer and Company hereby
      expressly disclaims all warranties, whether statutory, express or
      implied (including the implied warranties of merchantability and
      fitness for a particular purpose). The customer agrees to indemnify
      and hold Company harmless from and against any claims for damages
      or injuries whatsoever which may be brought by any person
      whomsoever arising from the delivery, rental, or use of the said
      equipment.

      II.    DISCUSSION

      In evaluating a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the court “accept[s] the allegations in the complaint as true and

constru[es] them in the light most favorable to the plaintiff.” Traylor v. P’ship



Wheelchair. Since there is no objection from Gordon and given the Delivery
Ticket’s significance, the Court will consider it without converting NSM’s Motion
into one for summary judgment.

                                          3
         Case 4:20-cv-00018-JPB Document 34 Filed 03/01/21 Page 4 of 11




Title Co., LLC, 491 F. App’x 988, 989 (11th Cir. 2012). “[A] plaintiff’s obligation

to provide the grounds of his entitlement to relief[, however,] requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

punctuation omitted). See also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (A

complaint does not suffice “if it tenders naked assertions devoid of further factual

enhancement.”) (internal punctuation omitted) (quoting Twombly, 550 U.S. at

557).

        Moreover, “[f]actual allegations must be enough to raise a right to relief

above the speculative level.” Id. “This standard does not require a party to plead

facts with such particularity to establish a significant probability that the facts are

true, rather, it requires a party’s pleading of facts to give rise to a ‘reasonable

expectation that discovery will reveal evidence [supporting the claim].’” Burch v.

Remington Arms Co., LLC, No. 2:13-cv-00185, 2014 WL 12543887, at *2 (N.D.

Ga. May 6, 2014) (quoting Twombly, 550 U.S. at 555) (alteration in original). See

also Twombly, 550 U.S. at 570 (dismissing complaint because the plaintiffs did not

state facts sufficient to “nudge[] their claims across the line from conceivable to

plausible”).




                                            4
        Case 4:20-cv-00018-JPB Document 34 Filed 03/01/21 Page 5 of 11




      At bottom, the complaint must contain more than “an unadorned, the-

defendant-unlawfully-harmed-me accusation” (Iqbal, 556 U.S. at 678) and must

“plead[] factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Traylor, 491 F. App’x at 990

(quoting Iqbal, 556 U.S. at 678).

             A.    Count One (violation of the MMWA) and Count Five
                   (breach of implied warranty)
      NSM contends that Gordon cannot assert a state law claim for breach of

implied warranty because NSM expressly disclaimed any such warranties. NSM

further argues that because the MMWA does not create a private cause of action

for warranty claims and rather provides a fee shifting mechanism for successful

state law warranty claims, the failure of Gordon’s state law claim means the

MMWA claim is not viable.

      Gordon responds that § 2308(a) of the MMWA does not permit an entity to

disclaim implied warranties if it provides a written (express) warranty for the

product. She contends that the following communications from NSM serve as

written warranties and therefore nullify NSM’s attempt to disclaim the implied

warranties: (i) NSM’s website, which asserts that the Wheelchair is “comfortable,

safe and works completely in sync with [the owner];” (ii) NSM’s display of a

video demonstrating the Wheelchair’s capabilities on rough terrain; and (iii) the

                                          5
        Case 4:20-cv-00018-JPB Document 34 Filed 03/01/21 Page 6 of 11




oral statements of NSM’s employees that the Wheelchair was appropriate for

Gordon because she likes to cook and, it was “safe, had functional batteries and

chargers, and . . . would . . . be adequate for use on outdoor terrain” (collectively

the “Alleged Warranty Statements”).

      Further, Gordon argues that NSM was not permitted to disclaim any

warranty because the Delivery Ticket references 42 C.F.R. § 424.57, which

requires suppliers like NSM to “[h]onor all warranties expressed and implied under

applicable [s]tate law.”

      In reply, NSM asserts that the prohibition of implied warranty disclaimers

under 15 U.S.C. § 2308(a) does not apply because the Alleged Warranty

Statements do not constitute written warranties under the MMWA. NSM also

argues that the Alleged Warranty Statements do not constitute express warranties

under state law because they are merely “generalized, non-actionable marketing

statements” representing NSM’s opinions. NSM points to Gordon’s decision not

to bring a breach of express (written) warranty claim as evidence that she does not

consider the Alleged Warranty Statements to comprise written warranties.

      Additionally, NSM argues that 42 C.F.R. § 424.57 does not override its

ability to disclaim implied warranties for the Wheelchair because, among other

things, the regulation requires suppliers to honor warranties under “applicable


                                           6
        Case 4:20-cv-00018-JPB Document 34 Filed 03/01/21 Page 7 of 11




[s]tate law,” and Georgia law, which applies here, allows disclaimers of implied

warranties.

      Under § 2308(a) of the MMWA, “[n]o supplier may disclaim or modify . . .

any implied warranty to a consumer . . . if . . . such supplier makes any written

warranty to the consumer.” 15 U.S.C. § 2308(a). The MMWA defines a written

warranty as

      any written promise made in connection with the sale of a consumer
      product by a supplier to a buyer which relates to the nature of the
      material or workmanship and affirms or promises that such material or
      workmanship is defect free or will meet a specified level of
      performance over a specified period of time, or . . . any undertaking
      . . . to refund, repair, replace, or take other remedial action with
      respect to such product in the event that such product fails to meet the
      specifications set forth in the undertaking.
Id. at § 2301(6).

      In this case, the oral statements are obviously not in writing, and there is no

allegation that the video contains text. Therefore, neither the video nor the oral

statements can be considered “written” promises. Although the website statement

is in writing, the communication that the Wheelchair is “comfortable, safe and

works completely in sync with [the owner]” simply does not meet the MMWA’s

definition of a written warranty. It is not a promise regarding the material or

workmanship of the Wheelchair or an affirmation that the Wheelchair will be

defect free or will meet a specified level of performance over a specified period of

                                          7
        Case 4:20-cv-00018-JPB Document 34 Filed 03/01/21 Page 8 of 11




time. The statement also does not constitute a promise of remedial action if there

is an issue with the Wheelchair. Therefore, Gordon’s claim that the website

statement creates a written warranty lacks merit.

      The only case Gordon cites in support of her argument, Global Quest, LLC

v. Horizon Yachts, Inc., 849 F.3d 1022 (11th Cir. 2017), is inapposite because it

involves a written warranty attached as an addendum to the contract. See id. at

1025. Gordon’s argument to interpret the Alleged Warranty Statements as written

warranties urges an inferential leap this Court is not permitted to take. See CBS

Broad. Inc. v. EchoStar Commc’ns Corp., 532 F.3d 1294, 1300 (11th Cir. 2008)

(stating that there is no need for further interpretation if a statute’s meaning is

“plain and unambiguous”). As such, the Court finds that the Alleged Warranty

Statements are not written warranties under the MMWA, and § 2308(a) therefore

does not bar NSM from disclaiming any implied warranties. 2

      The Court likewise finds that 42 C.F.R. § 424.57 does not prohibit the

implied warranty disclaimer set forth in the Delivery Ticket. As NSM points out,

that regulation requires suppliers to honor warranties under applicable state law.

Therefore, the statute, on its face, governs only to the extent state law recognizes


2
  In light of this finding, the Court does not reach NSM’s additional argument that
the Alleged Warranty Statements are merely generalized opinions that do not
constitute an express warranty.

                                           8
        Case 4:20-cv-00018-JPB Document 34 Filed 03/01/21 Page 9 of 11




the warranty. Because Gordon does not dispute that Georgia law permits implied

warranty disclaimers or that the language in the Delivery Ticket meets the statutory

requirements for a valid disclaimer, the Court declines to interpret 42 C.F.R. §

424.57 as requiring NSM to provide implied warranties in this case where the

applicable state law authorized NSM to disclaim them. Importantly, Gordon has

not provided any authority to support her interpretation of the statute.

      Based on the foregoing analysis, the Court finds that the Delivery Ticket

contained a valid disclaimer of any implied warranties and dismisses Gordon’s

claim for breach of implied warranty (Count Two) on that basis. Since the

underlying state warranty claim is dismissed, the MMWA does not apply, and

Count Five is likewise dismissed. See McCabe v. Daimler AG, 948 F. Supp. 2d

1347, 1364 (N.D. Ga. 2013) (dismissing the plaintiff’s MMWA claims because his

state law breach of warranty claims were dismissed, and “‘[t]he [MMWA] does not

provide an independent cause of action for state law claims’”); Fedrick v.

Mercedes-Benz USA, LLC, 366 F. Supp. 2d 1190, 1200 n.14 (N.D. Ga. 2005)

(noting that “[a]bsent viable breach of warranty claims, [a] [p]laintiff’s claim for

damages under the [MMWA] . . . fails.”).




                                          9
       Case 4:20-cv-00018-JPB Document 34 Filed 03/01/21 Page 10 of 11




             B.    Count Two (violation of the Georgia Fair Business Practices
                   Act (“GFBPA”))

      NSM argues that Gordon has not alleged any unfair or deceptive act or

practice that harmed or could harm the public as is necessary to state a claim under

the GFBPA. Gordon concedes this point and seeks leave to amend the Complaint.

She, however, does not support her request with any argument or citation to

authority.

      NSM does not object to Gordon’s request to amend and states only that her

“concession on the GFBPA claim requires dismissal of her companion claim for

punitive damages.” The Court thus finds that Gordon’s request is unopposed. See

In re Acuity Brands, Inc. Sec. Litig., No. 1:18-cv-2140-MHC, 2019 WL 10246166,

at *28 (N.D. Ga. Aug. 12, 2019) (finding that the defendant’s argument was

“unopposed” because the plaintiffs did not respond to it); Jones v. Bank of

America, N.A., 564 F. App’x 432, 434 (11th Cir. 2014) (agreeing with the district

court’s conclusion that “when a party fails to respond to an argument or otherwise

address a claim, the [c]ourt deems such argument or claim abandoned”). For this

reason and because leave to amend must be granted “freely” (see Fed. R. Civ. P.

15(a)(2)), the Court grants Gordon’s request to amend Count Two of the

Complaint.




                                         10
      Case 4:20-cv-00018-JPB Document 34 Filed 03/01/21 Page 11 of 11




     In sum, NSM’s Motion (ECF No. 13) is GRANTED with respect to Counts

One and Five and DENIED with respect to Count Two. Gordon is granted leave

to amend Count Two of the Complaint.

     SO ORDERED this 1st day of March, 2021.




                                       11
